             Case 3:19-cv-00661-JR       Document 25       Filed 01/24/20      Page 1 of 3




Timothy J. Fransen, OSB No. 073938
tfransen@cosgravelaw.com
COSGRAVE VERGEER KESTER LLP
900 SW Fifth Avenue, 24th Floor
Portland, Oregon 97204
Telephone:    (503) 323-9000
Facsimile:    (503) 323-9019

        Attorneys for Defendant National Association of Independent Landlords, Inc.



                               UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

                                      PORTLAND DIVISION

SAMANTHA JOHNSON
                                                       Case No. 3:19-CV-00661-JR
                 Plaintiff,
        v.
                                                       DECLARATION OF TIMOTHY J.
                                                       FRANSEN IN SUPPORT OF MOTION
TRANSUNION RENTAL SCREENING
                                                       TO EXTEND PRETRIAL DEADLINES
SOLUTIONS, INC., and NATIONAL
ASSOCIATION OF INDEPENDENT
LANDLORDS, INC.,

                 Defendants.

        I, Timothy J. Fransen, hereby declare:

        1.       I am the attorney representing defendant National Association of Independent
Landlords, Inc. (“National”) in this case.

        2.       Since the initiation of this case, National has sought to pursue early settlement

with plaintiff. To facilitate early settlement, National and plaintiff exchanged informal discovery

in October 2019. Since then, the parties have exchanged extensive written settlement offers and

have had multiple phone calls to discuss the potential to settle the case. Despite all this, at this

time, it appears that settlement is not feasible.

        3.       Meanwhile, National understands that plaintiff has very recently agreed to a

settlement with defendant TransUnion Rental Screening Solutions, Inc. (“TransUnion”). At the

Page 1 -      DECLARATION OF TIMOTHY J. FRANSEN IN SUPPORT OF MOTION TO
              EXTEND PRETRIAL DEADLINES
                                                                                        Cosgrave Vergeer Kester LLP
                                                                                      900 SW Fifth Avenue, 24th Floor
                                                                                             Portland, Oregon 97204
                                                                                          Telephone: (503) 323-9000
                                                                                           Facsimile: (503) 323-9019
            Case 3:19-cv-00661-JR       Document 25       Filed 01/24/20     Page 2 of 3




time of this settlement, TransUnion had pending discovery requests served on plaintiff, but those

requests have been withdrawn due to the settlement.

       4.       In order to avoid unnecessary, duplicative expenses (which would have the result

of increasing plaintiff’s settlement demands), National has not yet served formal discovery

requests on plaintiff (which will mostly mirror the requests of TransUnion anyway).

       5.       I have conferred with plaintiff’s counsel, and plaintiff opposes the motion.

TransUnion does not oppose the motion.

       6.       Accordingly, defendant requests that the court extend the pretrial deadlines as

indicated in its motion.

       7.       This motion is made in good faith and not for any improper purpose.

       I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE

AND CORRECT.


       DATED: January 24, 2020


                                                     s/ Timothy J. Fransen
                                                   Timothy J. Fransen




Page 2 -     DECLARATION OF TIMOTHY J. FRANSEN IN SUPPORT OF MOTION TO
             EXTEND PRETRIAL DEADLINES
                                                                                     Cosgrave Vergeer Kester LLP
                                                                                   900 SW Fifth Avenue, 24th Floor
                                                                                          Portland, Oregon 97204
                                                                                       Telephone: (503) 323-9000
                                                                                        Facsimile: (503) 323-9019
          Case 3:19-cv-00661-JR            Document 25    Filed 01/24/20     Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that I served a true and correct copy of the foregoing DECLARATION

OF TIMOTHY J. FRANSEN IN SUPPORT OF MOTION TO EXTEND PRETRIAL

DEADLINES on the date indicated below by:

               mail with postage prepaid, deposited in the US mail at Portland, Oregon,

               hand delivery,

               facsimile transmission,

               overnight delivery,

               electronic filing notification.

       If served by facsimile transmission, attached to this certificate is the printed confirmation

of receipt of the document(s) generated by the transmitting machine. I further certify that said

copy was placed in a sealed envelope delivered as indicated above and addressed to said

attorney(s) at the address listed below:

 Robert S. Sola                                    James L. Policchio
 Robert S. Sola, P.C.                              Schuckit & Associates, P.C.
 1500 SW First Avenue, Suite 800                   4545 Northwestern Drive
                                                   Zionsville, IN 46077
 Portland, Oregon 97201                            Attorney for Defendant National Association
                                                   of Independent Landlords, Inc.
 Kelly D. Jones
 Kelley D. Jones, Attorney at Law
 819 SE Morrison Street, Suite 255
 Portland, Oregon 97214
   Attorneys for Plaintiff

 Nicholas J. Henderson
 Motschenbacher & Blattner, LLP
 117 SW Taylor St., Suite 300
 Portland, Oregon 97204
   Attorney for Defendant TransUnion Rental
   Screening Solutions, Inc.

       DATED: January, 24 2020


                                                   s/ Timothy J. Fransen
                                                   Timothy J. Fransen


Page 1 - CERTIFICATE OF SERVICE
                                                                                      Cosgrave Vergeer Kester LLP
                                                                                    900 SW Fifth Avenue, 24th Floor
                                                                                           Portland, Oregon 97204
                                                                                        Telephone: (503) 323-9000
                                                                                         Facsimile: (503) 323-9019
